COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Creative Chateau, LLC v. The City of Houston

Appellate case number:    01-21-00327-CV

Trial court case number: 2019-44108

Trial court:              215th District Court of Harris County

       On March 2, 2022, appellant Creative Chateau, LLC filed a motion to strike the brief filed
by appellee City of Houston on February 17, 2022, arguing the brief was not timely filed. The
Court previously extended the deadline for appellee’s brief until February 17. Accordingly,
appellant’s motion to strike appellee’s brief as untimely is DENIED.
       It is so ORDERED.

Judge’s signature: /s Amparo Guerra
                   Acting individually


Date: March 15, 2022